Case 1:20-cv-02389-DDD-NRN Document 16 Filed 10/06/20 USDC Colorado Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

  Civil Action No. 20-cv-2389-NRN

  ESTATE OF ELIJAH JAVON MCCLAIN, by and through its personal representatives Sheneen
  McClain and Lawayne Mosley;
  SHENEEN MCCLAIN, individually;
  LAWAYNE MOSLEY, individually;

        Plaintiffs,

  v.

  CITY OF AURORA, COLORADO, a municipality;
  OFFICER NATHAN WOODYARD, in his individual and official capacity;
  OFFICER RANDY ROEDEMA, in his individual and official capacity;
  OFFICER JASON ROSENBLATT, in his individual and official capacity;
  OFFICER MATTHEW GREEN, in his individual and official capacity;
  SERGEANT DALE LEONARD, in his individual and official capacity;
  OFFICER ALICIA WARD, in her individual and official capacity;
  OFFICER KYLE DITTRICH, in his individual and official capacity;
  OFFICER ERICA MARRERO, in her individual and official capacity;
  OFFICER JAMES ROOT, in his individual and official capacity;
  OFFICER JORDAN MULLINS-ORCUTT, in his individual and official capacity;
  OFFICER DARREN DUNSON, in his individual and official capacity;
  SERGEANT RACHEL NUNEZ, in her individual and official capacity;
  LIEUTENANT PETER CICHUNIEC, in his individual and official capacity;
  PARAMEDIC JEREMY COOPER, in his individual and official capacity;
  DR. ERIC HILL, in his individual capacity.

        Defendants.


              ELECTION CONCERNING CONSENT/NON-CONSENT TO
               UNITED STATES MAGISTRATE JUDGE JURISDICTION
  ______________________________________________________________________________

        Under 28 U.S.C. § 636(c) and

        (1)     D.C.COLO.LCivR 40.1(c) (Assignment of Cases/Direct Assignment to Magistrate
                Judges);

        or
Case 1:20-cv-02389-DDD-NRN Document 16 Filed 10/06/20 USDC Colorado Page 2 of 3




         (2)       Fed. R. Civ. P. 73 and D.C.COLO.LCivR 72.2 (Consent Jurisdiction of a
                   Magistrate Judge);

         or

         (3)       D.C.COLO.LAPR 72.2 (Consent Jurisdiction of a Magistrate Judge).

                                             CHECK ONE

              all parties in this civil action CONSENT to have a United States magistrate judge
  conduct all proceedings in this civil action, including trial, and to order the entry of a final
  judgment;

                                                   OR

        XXX___ Defendants in this civil action DO NOT CONSENT to have a United States
  magistrate judge conduct all proceedings in this civil action, including trial, and to order the entry
  of a final judgment.

         DATED this 6th day of October 2020.

                                                 KILLMER, LANE & NEWMAN, LLP

                                                 s/ Mari Newman
                                                 __________________________
                                                 Mari Newman
                                                 Michael Fairhurst
                                                 Liana Gerstle Orshan
                                                 1543 Champa Street, Suite 400
                                                 Denver, Colorado 80202
                                                 Phone: (303) 571-1000
                                                 mnewman@kln-law.com
                                                 mfairhurst@kln-law.com
                                                 lorshan@kln-law.com

                                                 Attorneys for Plaintiffs

                                   CERTIFICATE OF SERVICE

         I hereby certify that on October 6, 2020, I electronically filed the foregoing with the Clerk
  of the Court using the CM/ECF system, which will send notification of such filing to the
  following:

  Peter Morales
  Isabelle Evans
Case 1:20-cv-02389-DDD-NRN Document 16 Filed 10/06/20 USDC Colorado Page 3 of 3




  Aurora City Attorney’s Office
  15151 E. Alameda Parkway, Suite 5300
  Aurora, CO 80012
  pmorales@auroragov.org
  ievans@auroragov.org

  Counsel for Defendant City of Aurora, and Defendants Woodyard, Roedema, Rosenblatt, Green,
  Leonard, Ward, Dittrich, Marrero, Root, Mullins-Orcutt, Dunson, Nunez, Cichuniec, Cooper, in
  their official capacities

  Jonathan M. Abramson
  Yulia Nikolaevskaya
  Kissinger & Fellman, P.C.
  3773 Cherry Creek N. Dr., #900
  Denver, CO 80209
  jonathan@kandf.com
  julie@kandf.com

  Attorney for Defendants Dittrich, Dunson, Green, Leonard, Marrero, Mullins-Orcutt, Nunez,
  Roedema, Root, Rosenblatt, Ward, and Woodyard in their individual capacities

  Stephen J. Hensen
  Partner
  Hensen | DuWaldt
  1001 Bannock St., Suite 39
  Denver, CO 80204
  steve@hendulaw.com

  Attorney for Dr. Eric Hill

  Michael Lowe
  David Goddard
  Bruno, Colin & Lowe, P.C.
  1999 Broadway, Suite 4300
  Denver, Colorado 80202
  MLowe@brunolawyers.com
  dgoddard@brunolawyers.com

  Attorneys for Defendants Cichuniec and Cooper in their individual capacities

                                             KILLMER, LANE & NEWMAN, LLP

                                             s/ Jesse Askeland
                                             ___________________________
                                             Jesse Askeland
